Citation Nr: 0214329	
Decision Date: 10/15/02    Archive Date: 10/17/02

DOCKET NO.  93-15 525	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran served on active military duty from August 1951 
to August 1954.  

Previously, by a rating action dated in March 1973, the 
Department of Veterans Affairs Regional Office in Newark, New 
Jersey granted service connection, and assigned a 10 percent 
disability evaluation, for bronchial asthma.  In that 
decision, the Regional Office in Newark, New Jersey also 
denied service connection for glomerulonephritis with 
hypertension and for obesity.  

The current appeal initially came before the Board of 
Veterans' Appeals (Board) on appeal from a March 1993 
determination of the Regional Office (RO) in St. Petersburg, 
Florida which found that new and material evidence sufficient 
to reopen a claim for service connection for hypertension had 
not been received.  Thereafter, the veteran perfected a 
timely appeal with the denial.  In a May 1995 decision, the 
Board determined that the March 1973 rating action was not 
final because the veteran was not informed of the adverse 
determination and of his right to appeal the denial.  In 
addition, based upon a de novo review of the record, the 
Board found that service connection for hypertension was not 
warranted.  

Later in May 1995, the veteran, through his representative, 
filed a Motion for Reconsideration of the Board's decision 
dated in the same month.  The veteran's motion was ordered in 
September 1995 by the authority granted to the Chairman of 
the Board pursuant to 38 U.S.C.A. § 7103 (West 1991).  The 
final decision of the reconsideration panel will constitute 
the final decision of the Board.  Id.  

Pursuant to the veteran's motion for reconsideration, the 
Board, in October 1995, remanded his claim for service 
connection for hypertension to the RO in St. Petersburg, 
Florida for further evidentiary development.  Following 
attempted compliance, the RO, by a January 1997 rating 
action, continued to deny service connection for 
hypertension.  Thereafter, in July 1997, the veteran 
presented testimony regarding this service connection claim 
before a hearing officer at the RO.  In October 1997, the 
hearing officer who had conducted the hearing continued to 
deny the veteran's claim.  

In June 1998, the veteran presented testimony before a Member 
of the Board in Washington, D.C.  In October 1998, the Board 
remanded the veteran's service connection claim to the RO for 
further evidentiary development.  Following completion of the 
requested development, the RO, in June 2001, continued to 
deny the issue of entitlement to service connection for 
hypertension.  In November 2001, the RO returned the 
veteran's claims folder to the Board.  Thereafter, in July 
2002, the veteran presented testimony before the same Member 
of the Board in Washington, D.C. who had conducted the 
previous hearing in June 1998.  The veteran's case is now 
before the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  Competent medical evidence of record demonstrates that 
the veteran's hypertension began many years after his 
separation from active military duty and is not associated 
with such service.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
military service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  In particular, 
this law redefines the obligations of VA with respect to the 
duty to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2002).  See also, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The discussions in the May 1993 
statement of the case; the supplemental statements of the 
case subsequently issued in January 1997, October 1997, and 
June 2001; as well as a July 2001 letter informed the veteran 
of the evidence needed to substantiate his service connection 
claim.  As such, VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has obtained all 
available medical records adequately identified by the 
veteran.  In addition, the veteran has undergone pertinent VA 
evaluation during the current appeal.  He has also presented 
testimony at hearings on appeal during the appeal period.  
Consequently, the Board finds that VA has met the 
requirements of the VCAA and its implementing regulations.  

Additionally, the Board has considered whether there is any 
prejudice to the veteran in its consideration of the VCAA 
regulations in the first instance, as those regulations had 
not yet been finalized when the RO considered this case.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  Because 
these regulations do not provide any substantive rights or 
impose any duties beyond those provided in the VCAA, the 
Board's consideration of them in the first instance is not 
prejudicial to the veteran.  As such, the Board may proceed 
with its adjudication of the veteran's appeal.  

Factual Background

According to the service medical records, the August 1951 
enlistment examination indicated a blood pressure reading of 
128/68.  Between April and May 1953, the veteran was 
hospitalized for approximately three weeks for treatment of 
asthma.  A physical examination completed one day after 
admission in April 1953 reflected a blood pressure reading of 
150/100.  A repeat blood pressure reading taken four days 
later in April 1953 was 132/82.  At the August 1954 discharge 
examination, the veteran was found to have a blood pressure 
reading of 130/72.  

In February 1971, the veteran was hospitalized at a VA 
medical facility for approximately one-and-a-half weeks for 
treatment for a duodenal ulcer, gastrointestinal bleeding 
secondary to the duodenal ulcer, and pigmented lesions of his 
skin.  A physical examination was entirely unremarkable 
except for maroon-colored stools which were immediately 
hemotest positive and a 20 to 30 millimeter mercury drop in 
blood pressure on sitting.  

At a VA examination conducted in January 1973, the veteran 
was found to have the following blood pressure 
readings:  160/116 in the sitting position, 154/116 in the 
recumbent position, 146/110 in the standing position, and 
182/126 two minutes after exercise.  The examiner diagnosed 
obesity as well as chronic glomerulonephritis with 
hypertension.  

Private medical records dated in February 1986 indicated a 
diagnosis of arteriosclerotic heart disease.  In addition, 
due to anginal discomfort, the veteran underwent a dilatation 
procedure of his coronary artery.  Subsequent exercise test 
showed no evidence of ischemia.  Further, one of the private 
physicians expressed his opinion that the veteran's long 
history of hypertension unquestionably contributed to his 
arteriosclerotic heart disease.  

Subsequent VA outpatient treatment records reflected 
diagnoses of hypertension.  In addition, these reports noted 
the following blood pressure readings:  132/84 in July 1992, 
130/80 in August 1993, 133/70 and 142/74 in March 1994, 
132/76 in May 1994, 146/86 in August 1994, 131/81 in May 
1995, 138/78 in August 1995, 133/92 in December 1995, 154/84 
in March 1996, and 144/82 in April 1996.  

In October 1996, the veteran underwent a VA hypertension 
examination, at which time he reported having had a history 
of hypertension since 1952 when he served in the military.  
The examiner, who reviewed the veteran's medical records, 
noted the veteran's in-service blood pressure readings.  The 
October 1996 examination demonstrated the following blood 
pressure readings:  110/85 in the sitting position, 115/88 in 
the lying position, and 120/80 in the standing position.  The 
examiner concluded that the veteran had a history of 
hypertension which appeared to have developed after he left 
the military.  The examiner also explained that a diagnosis 
of hypertension required elevated blood pressure readings on 
three different occasions and that, in the present case, the 
veteran's repeat blood pressure readings were normal.  The 
examiner specifically stated that, although the veteran had 
one elevated blood pressure reading in service, subsequent 
blood pressure readings during his active military duty were 
normal.  

Subsequent VA outpatient treatment records confirmed 
diagnoses of hypertension.  In addition, these reports noted 
the following blood pressure readings:  140/82 in August 
1997, 138/76 in October 1997, 106/82 in August 1998, 150/70 
in October 1998, and 148/76 in October 1999.  

In April 2001, the veteran underwent another VA hypertension 
examination.  At that time, the veteran was found to have the 
following blood pressure readings:  166/82 in the sitting 
position, 155/80 in the standing position, and 150/82 in the 
recumbent position.  Examination of the veteran's 
cardiovascular system demonstrated a normal sinus rhythm; a 
PMI which was at the level of the left fifth and 
midclavicular line; no systolic retraction or diastolic heart 
beat; no pericardial rubs or thrill; a normal cardiac 
outline; normal radial, brachial, femoral, popliteal, and 
pedal pulses without any sign of pulse deficit; and no sign 
of pulsus paradoxus or pulsus alternans.  Auscultation 
revealed normal S1 and S2 sound, no S3 or S4 gallop, no 
ejection clicks, a normal pedal pulse, no peripheral edema, a 
normal capillary refilling, and no varicose veins.  

An electrocardiogram indicated a sinus rhythm of 82, a sign 
of first degree A-V block, and a sign of inferior infarct of 
undetermined age.  An echocardiogram showed a normal chamber, 
left ventricular hypertrophy with normal systolic function, 
estimated left ventricular ejection fraction of 60, normal 
aortic and tricuspid valve, thickening anterior mitral 
leaflet with a normal motion, and no pericardial effusion.  
Complete blood count was unremarkable.  

In pertinent part, the examiner diagnosed hypertension which 
was well-controlled with medication.  Additionally, the 
examiner expressed his opinion that the veteran's 
hypertension appeared to be after his military service.  The 
examiner explained that the one episode of elevated blood 
pressure reading in service (150/100) is not enough to label 
hypertension during his active military duty.  In support of 
this conclusion, the examiner cited the repeated in-service 
blood pressure readings which were normal.  The examiner 
explained that he believed that the veteran's one-time 
in-service episode of an elevated blood pressure reading was 
the result of the medication that he was taking during that 
hospitalization for an acute asthmatic attack and of his 
anxiety.  


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2002).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).  

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and a cardiovascular-renal disease, 
including hypertension, becomes manifest to a degree of at 
least 10 percent within one year from the date of termination 
of service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such a disorder during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.307, 3.309 (2001).  

Throughout the current appeal, the veteran has asserted that 
his hypertension began during his active military duty.  See, 
e.g.,  July 1997 hearing transcript (1997 T.) at 1-12; June 
1998 hearing transcript (1998 T.) at 4-39; and July 2002 
hearing transcript (2002 T.) at 3-17, 19.  In support of 
these contentions, the veteran submitted several lay 
statements.  Specifically, in a November 1995 statement, a 
former employer noted that the veteran had worked for him 
from 1955 to 1957 and again from 1962 to 1965 and that "at 
that time was being treated by a doctor for hypertension."  
Also, in December 1995, a fellow serviceman explained that he 
had observed that the veteran was experiencing high blood 
pressure problems.  This fellow serviceman noted that the 
veteran was unable to consume alcohol or salt and complained 
of dizziness.

Lay descriptions of the veteran's hypertensive pathology, 
rather than lay descriptions regarding diagnoses, and 
etiology, of this disorder, are deemed to be competent 
evidence.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Importantly, however, the lay description of the veteran's 
hypertensive symptomatology must be considered in conjunction 
with the clinical evidence of record.  

In this regard, the Board acknowledges that the service 
medical records reflect a one-time episode of an elevated 
blood pressure reading of 150/100 in April 1953.  
Significantly, however, repeat blood pressure readings taken 
four days later in April 1953 was 132/82 and at the August 
1954 discharge examination was 130/72.  Furthermore, the 
first post-service medical evidence of a diagnosis of 
hypertension was dated in January 1973, when, at a VA 
examination, the veteran was found to have the following 
blood pressure readings:  160/116 in the sitting position, 
154/116 in the recumbent position, 146/110 in the standing 
position, and 182/126 two minutes after exercise and when the 
examining physician diagnosed hypertension.  

Subsequent post-service medical records dated after the 
January 1973 VA examination reflect continued diagnosis of, 
and treatment for, hypertension.  Significantly, the 
examiner, who conducted the October 1996 VA hypertension 
examination and, in such capacity, reviewed the veteran's 
medical records and examined him, concluded that the 
veteran's hypertension appeared to have developed after he 
left the military.  This examiner explained that a diagnosis 
of hypertension required elevated blood pressure readings on 
three different occasions and that, in the present case, 
although the veteran had one elevated blood pressure reading 
in service, subsequent blood pressure readings during his 
active military duty were normal.  

Furthermore, at the April 2001 VA hypertension examination, 
another examiner who had reviewed the veteran's medical 
records and who had examined him diagnosed hypertension which 
was well-controlled with medication.  Additionally, the 
examiner expressed his opinion that the veteran's 
hypertension appeared to have an onset dated after his 
military service.  The examiner explained that the one 
episode of elevated blood pressure reading in service 
(150/100) is not enough to label hypertension during his 
active military duty.  In support of this conclusion, the 
examiner cited the repeated in-service blood pressure 
readings which were normal.  The examiner also expressed his 
belief that the veteran's one-time in-service episode of an 
elevated blood pressure reading was the result of the 
medication that he was taking during that hospitalization for 
an acute asthmatic attack and of his anxiety.  

Consequently, given the findings of a normal blood pressure 
reading at the time of the veteran's separation from service 
as well as the relatively normal blood pressure readings for 
almost 20 years following discharge from active military 
duty, the Board finds that this evidence, considered in 
conjunction with the definitive opinions provided in October 
1996 and April 2001 (which stipulated that the veteran's 
current hypertension originated after his active military 
duty) indicates that service connection for hypertension is 
not warranted.  The preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
hypertension.  

In this regard, the Board acknowledges that the veteran has 
asserted that some of his service medical records are missing 
and that these absent reports reflect additional findings of 
elevated blood pressure readings.  Most recently, in October 
2001, the veteran specified that the missing service medical 
records are dated in March 1953.  

Significantly, however, even if the veteran had some episodes 
of elevated blood pressure readings in March 1953, the fact 
remains that subsequent service medical records, which are 
available and have been associated with the claims folder, 
indicate normal blood pressure readings.  Further, 
post-service medical reports do not reflect a diagnosis of 
hypertension until January 1973, almost 20 years after the 
veteran's separation from active military duty.  Moreover, 
these service, and post-service, findings are the bases for 
the two VA physicians conclusions in October 1996 and April 
2001 that the veteran's hypertension began after his 
discharge from service.  



ORDER

Service connection for hypertension is denied.  



_________________________                
__________________________
MARK W. GREENSTREET	                   CONSTANCE B. TOBIAS
                    Member, 			Member
     Board of Veterans' Appeals                        Board 
of Veterans' Appeals



		
	A. BRYANT 
	Member,
	Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


